Casertizercy-00901-Rr7Document 12 Filed 10/13/20 Pagelof19 PagelD 342

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

 

iT

Us. DISTR.
LERN DIST

— g
IN THE UNITED STATES DISTRICT COUR iT
FOR THE NORTHERN DISTRICT OF TEXAS——~—---

: NPT 4 9 ANA
Amu rbeven “2s 74-00% oct 13.200

i
Plaintiff's Name and ID Number |

 

 

ae
CLERK, U.S. DISTRICT COURT
Emme Corswell By

Place of Confinement ae _

 

 

4:20-cv-901-P

 

 

CASE N@-
(Clerk will assign the number)
Vv.
M. (acc po.Bx 21] Fi.Warth , 7x
Defendant’s Name and Address TH 1D 7

INS. Brown P.O. Pox 27137 Ft Worth 7% qold7

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT,

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00901-P Document 12 Filed 10/13/20 Page2of19 PagelD 343
FILING FEE AND IN FORMA PAUPERIS (1FP)

1. In ofder for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I PREVIOUS LAWSUITS:

2
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? | YES_ “NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: N /&
2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

 

Disposition: (Was the case dismissed, appealed, still pending?)

I Dw w&

Approximate date of disposition:

 
I.

Ili.

IV.

Case 4:20-cv-00901-P Document 12 Filed 10/13/20 Page3of19 PagelD 344
PLACE OF PRESENT CONFINEMENT: EMC Carsw e\\

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? YES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Run, Relyex Lenn FAQs T Y - Oot Xe
Emc Covswel P. Bex x 1f4 7
FLANe iin Te Fat 7]

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: \Whayden VY. oer
EMC Covcwe P.O. Pex Q7I27 FL. Worth, & 76/2 7

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
  

Mess
Defendant #2: OF e cert Prawn)
EmC Coyswel PO. Pex 99/327 $f. Worth Tse Joladz
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Cassin, Ynmatkes out ovens our Red onthe floor

Defendant #3: OF Frere c Dayver
Emc Carswell po, Box 27137 Fb Worth, Du 7e/27

Briefly describe the acts) or + omission(3) of this defendant which you claimed harmed you.

 
   

Defendant #4: T cslaarlory 1Y\ Cox v
VO. Pst 21137 Worth, Ke Te |27

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

de hes been eld w mony 4 Hives Glouwt his sdefe i

in Bae Te tard ha has. denw
eten eo J wt 5 ae Se And. hesth ing Ghout \ +.

 

Briefly describe the act(s) or omission(s) of this defendant which vou claimed harmed you.

C ‘
x wer’
- _ = ee

we *

~~ s ) —* ss —— 6
jah

a

O

io}

Case 4:20- cvs00901- P Facet S 12. ; Filed 40/13/20 Page 4 of 19 PagelD 345
Es USE oF Be

lie lotio pF th I
prison author iii

The

INMATES need

iWMto considerat

facilities Me
Aecency",

\- De \\ h

a Extre
 WEASU
lea +0 °
—bew
Covid-l

3. Denia\
_O). Phys
(2) Mert

—. Onneceé

oF Pains.

Prison =
“ | Our Sen

(ot be k

Ly Was

6. Clething 2 Be

_Wemnen we

dick
whl

(c ‘ Fal \uve

— AS pose

A mauer

S aAucin
ion arid
+ mer

eral er
ME Ode

res _ wr
‘Ne€g337

Ke ccea |

{ cog yy
ef fe

Neca ci
SSA e
© Ceci

aKen aS}
aNd 1S. nq

IG a

clothe!

1 Sci. w

)

OF. wo
amen *

 

aANorth were.

OVeEX ¥
wieedin
“nen

re +treer

ei

ee:

ry ,

ous Méc

Ox 4

T. Bu ,.LEL.

CY

 

4 jMw enad mex)

ies aid fe the

a Worl eC Pen cdenic.
chil MIOT provide. comprtiblé
or meet “aw ized siemdards

 

raat Cle ren ce.

A unyusheyed security |
mh tack shervef thet
five" CON ID- 14 wmmates te
Nic, becoming” “poste” ‘eatth oo
1g iwwes and Fac ther Sutfening co

Treatmetts
|

|

| and wanton nbliction

AS must ces pend. ke all 26 a
lical needs, CoVvid- i seO a
non-serious and thet is hese
nndled here at. FMC. Carswell «

ddinc g - . OS
Pre 9g ed to wear Hw same
s & bedding. Sor W ees Pes, |

nth. COVIOE19

i" _ a
lowd re wn mates to. openly |
ASTES wioloke the |

» AVI of ln wmMates. i ok
Vceatened at Saqun. point

nN needs and Traut sackie®
them selves _ and ucinat Lag.
CES« WE were. “to (A au

° Tis bad enough

 
| oe

Case 4:20-cv- 00901-P Document 12 Filed 10/13/20 Page 5 of 19 PagelD 346 ©
tha. ya'll ate Cz, Beating while LT. fan Taste
boas b fond siln InGqg Cyvrearnv 1S, Jl. AAITHOMY

wes going into. Chis ale around a! snotgun
Jeeking Beapon las king “tono's aetna. Snet

- today because sone ackey. isi“ and G\S0 Soy Shak
and taunding Us| * aul. ace avout. mas S08 whe

Tw aWabothi fl

1. Noe ace less tol Hy aines or Caamasbar eo
_ These. prov. ided. doy the anstitution.as well |
6S Nose ion -ComnasSacy a SIICe woe Bere

- —AoT permartted +o Shoe.. We als Wack SiS. oo
; osteck every yer. about washiag | OUT Bands
- pet why Ave to Covin-\%, Vet on seveaaQ® —__

_eceassion§ foc several deus ak on hum, C80, oot
of Hand “Soa in the Rest rooms. a

 

g. MOHOT Meals for ASdays and quen Sack _
meals), referred to by LL ANTHOAS as _
“BaG NASTIES, ON a fevra.\ OCLASS \ONS
xhece Loas hie \ pak ae. OW.
es MSA aeons ie the of FicerS
 artrention perce co “Were Sorry
— bul shot \s What oe have +o que all’.
_S A Sanctacy edvironmenty Ss abasic
— Waman need Wh ita Penal. Lastrtynar On
must. pvev. ide, oo

 
 
  

 

 

a. Not se frovidnyg. proper PPE. pee CDC

guideline x. Were awed Ne Gloves at

O\\, Sreakte Membmas if the Othicers

— ~“nioh hewel. A\SO. done an Vaso suit. for

. nen hee +o week IN Nazardevs

— Condtheas . GN Ret -ptov. ded Proper. Pre.
SelP- care i8 some Win a nakis not al lowed

 

 

r a acre aero

to, Over Crow din and. NO Social D Diskin.
Tread oretire sng . to. ON A PPro X16 ie
BS’ K\O' cell ned Aas, a set

  

 

5 ©€ cua
|
Case 4:20-cv- an

bed $s
U lockers. They
distance. and
With positve ¢
that were very |
ee oj bERerens C$
nwo tS | oe
Fer. ior to
wind.
iv mce be
Py 0% CYOuX

a NES }

FesTy
in the Same. “oi
Sie eee could nok ae moved a
CAG»

Owl
onl

hed. tes hed.

  

 

We Nave suCCerd

ed ao mutual

P Document 12 Filed 10/13/20 Page 6 of 19 PagelD 347
5 woth attach eck chant and

re fare , we couicl nol social
here wrced to ve ceMS
D-lA iNwarteEes , Tinwe
ond vith “A total

Na aah quale eS wept.

14

ny - v had been -
1 Sec jous.

Fadeto

a Z — ss

enforcing

eCCeck Ved. praduces Aho deo mViion, Poe

as ae. ,

A devs

 

 

LY) Or aga
Com nerki

he bece

100)_¢

vFiable ‘eo, need “

DYE unconsh tutional t

 

 

 

 

@
Case 4:20-cv-00901-P Document 12 Filed 10/13/20 Page 7of19 PagelD 348

AN

J
Decuwawt Los}

 

 

—_Q) Al 12 Declarations on events, treatwanty
Cruelty Qnd__inhumare Focteys Wi eclr provide
daks “Hes and names ag evidence of fact,

 

 

= — (see List of Names Prev + dock) a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A tached)
| j
So

 

 

 
Case 4:20-cv-00901-P Document 12 Filed 10/13/20 Page 8of19 PagelD 349

Foisn BlaVe.
Lor Taychn Gy sew

No.

13953-2419
ul Y ol - 17177]

 

Tiffen. Snackeass

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Al Goa-O43
De lisa Anihidims G94. s0- OS |
Tracie Per logr tall (o> 721 - UG
Crustal HOomanv} lolo 19S - 3kO
Madar, Sc ott NS number
Acie, \ B5iSlacce oe THI) -o84
Tanya ‘Tocy ence. 5 71od - O¥3
Clara, Poor Rear 20931-0235
Genesssy Conzalez 197 03-4o8
Su lrana Lourcde ZEOD3-O%
Windy Manzo ISG T- osy7
Samantha Forsythe BU SK-OY
Andrea Pooks | QE (OO! - 220
oer. Pilted Z2\s)1-04S
Angelo Reynalds 5QO1WOa -1(7 7
Wich via Martine TYY <32- 4719
Mindy Casas 5ijae-4
Ni vvy Craham 173 &YG -dYUG
Maria Lewdon UW 314| -30%

 

Sessica, Caron: ster

QA1VKKY - Qo Y

 

Jessica Koll

S35 2 ee TT

 

 

 

 

 

 

 

 

 

Pedva Ccouzw SUUgK- 479
Peon Chrattin 7h 53 - Ovo |
Ke AdTO._ Wara. S3g03-1 774
Tovi Goilen J2a3\S7-SY0
Shana Caskilo _, 21 287- OXY
| Sorah Pirca As <iy- UT

lexis Dumarce l1G35 -973

 

Jenniky Bavela

$965 S-OS|

 

Jennifey Gurvidoe

Uonzcol-Y4oX

 

 

 

 

 

 

 

 

 

Laces mMoact 25514 -oo97
“Tesa Kei 5% 769 ~117
Foxe My ravez FG ay) - 3x90
Covoling Nadellin S GISS “OS |
Shawna Enloe. O Bsc, -U 19
my Raver Kan lo5 7Y -o00k
Caowdice Wein Ayes a3-O7¥
vette Avila (o GYY 7- AIK

 

(\)
Case 4:20-cv-00901-P Document 12 Filed 10/13/20

Ese ri (Lo OW lanch YO.
Crystal Thomas

Kr Sy NO KWoehvn

Rose Myec

Laura Pernande Zz

Page 9 0f 19 PagelD 350

139 YHO-
ea 01g

IS 271)- a6a
OGUNG-0US

 

hy Shleuw Yo nden hur

 

Ye Yon. ito. Mc nr \entu lo,

 

 

 

 

Baa ie - OS}
Chr shina \ua ce Z. Led tu ~tI7
Miranda Fournrer yh fn Oe —f
Taro Cwi\dyvess a2 key.
Buita Folsom :

 

e Wnacla Cupi t+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A414
Cyn thio Raster AY ZY O63
VitVWisecta Thesmas IZ OUY-OZo
Shephanie Wa Wo 2226 6-03,
Cearagin Qyead OG 543-475
“Dalsia Ga cmany B2YUSY-O1UY
Desiree Wada Isa SY-oOny
Laura Shaugeyr (g YS) 1- OG
Wend. ESpmazeX I>293-010
Tif fo viu Moanin 14 SIT ~O78
Barbara Comnchen 2S lal- ols
Shelly jn; xson | DOG - YKO
Py Teclder [Ly G Vs5~ UXO
Laci Landers B3YISG-~3799
Brandi WVinor e Z53Y9>-Yeo
Gloria Beltrar 230)3-Y¥7S
yn; q Mi: Chel! 26S 5 2=07Y¥
Ranewm Houranr- Martinez IRSUO -y FF
Kevet Webh OSsSTe qa
Christina Witllfams

 

Ch cy stot Lavcacdg

 

 

 

 

 

 

(2)
Case 4:20-cv-00901-P Document 12 Filed 10/13/20 Page 10 of 19 Pateid3 1 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

a

|

as ———
|

 
Case 4:20-cv-00901-

Wome

Starlekgram F
BY KALEY JOHNSON

AUGUST 31, 2020 05:00 }

Inmates incarcerated at the o
to a “house of horror” over th

As of Tuesday, 73 women ha
warden and several officials

In more than 200 pages of ha
malicious treatment as COVI

Whe the pub Bic only n
forgotten lives of mothers

CDC guideline,” the law

In response to allegations of
policies for handling COVID
CDC guidelines “with regard

The statement also said the m

PRISON LOCKDOWN

FMC Carswell, located in no
currently houses about 1,300
Most women are serving sent

In April, a woman incarceraté

Circle Bear died on April 28.

the last.

The description of what wom
and the more than 200 pages

19.

On June 30, the first cases of

testimony. Inmates say a mem

Most of the units in Carswell,

in a 7-foot-by-10-foot space,

While the facility had already
down the commissary and all activities. For thre
The TVs were turned off, officers told the wom

t. Werth TE

AM , UPDATED

ve signed onto a |
and officers.

ndwritten testimo
D-19 ran through

suit says.

mistreatment at Fh
+19. In part of the}s

P Document

n say they

€ past few month

ears one side d
rs, daughters, g

to quarantine and

inmates, has a che
ences for drug or

d at Carswell gavk

such as 2 North,

 

For the next four weeks, man

The prison stopped serving hat meals. For 19 da
‘hich served as lu

called them ‘bag nasties”

face COVID at Fort Worth prison

AUGUST 31, 2020 03:29 PM

Ss.

ajority of inmates

tthwest Fort Worth,

She was the first y

en at FMC Carswe
bf written testimon

community spread
iber of staff on the

ure setion the perin

been on lockdowt

of the women w
inmates said, they also went three weeks withou

  

12 Filed 10/13/20 Page 11 “eyiee
age |

EO dor ce
“4 Lagitkerend 2
onc €& oe Wd

x Comoel\ iw)
Leaboas
nats

nly federally: run medical prison for women in the country say they h hav ve been subjected

otential class-action suit against Federal Medical Center Carswell, its

ny, women describe meals of rotten food, negligent miedical care and

the prison.

fthe major business (BOP and FMC Carsweil), t

randmas. granddaughters, sisters all live again nst every

MC Carswell, the Bureau of Prisons sent a statement on its general

statement, the BOP said its care and treatment of inmates follows
isolation procedures, along with providing appropriate treatment.”

who tested positive for COVID-19 are asymptomatic.

n, has been a medical women’s prison since 1994. The facility, which
-ckered history of accusations of sexual assault and medical neglect.
white-collar crimes and have medical issues. i

|

e birth via cesarean section while on a ventilator at a hospital. Andrea

woman in BOP custody to die from coronavirus — she would not be

ell have gone through for the past (wo months is based on interviews

hy from women in Unit 2 North, the first unit to be/hit with COVID-

djoining

| began at Carswell, according to the lawsuit and a
4s into the prison.

hospital floor was the first person to bring the vin

ire set up inside a four-story high rise. Cells, which hold four women

meter of a square with a TV room in the center.

Carswell shut
a their families.
prison.

 -— not allowing visitors or daily outdoor time —
e days, women said, they did not have contact with
en news stations were airing “fake news” about the

puld not be able to go outside. Since the commissary was shut down.
t being able to buy items such as soap, aspirin or tampons.

 

ys, the women said, they received one sack of food a day — inmates

nch and dinner.

 
Case 4:20-cv-00901-P Document

|

The vegetables they v
muffins had mold on
the lunch meat unrefr

The bag usually consisted of *
a tomato and a bag of chips,” a
“The vegetables were always f

.
The prison removed women fr!

work. Women received cloth n
open doorway of the women’s

THREATENED BY OFFICE

The night COVID-19 fully hit
wo officers.

On June 30, women were kept
paperwork that allows them to
restroom. A staff member hit tl

 

Two officers, identified in the
Butler carried pepper spray. A
woman, Ruqayya Abdul-hakim
“they were breathing, and that

Adbul-hakim wrote that the me

 

They threatened to take our mattre
Anthony called us cows. Lt. Butler
did we do wrong?’ he|said, 'Y‘all ai

Abdul-hakim

“T refused to move even thougt
stained. | was so humiliated,”

The lawsuit specifically names

When asked about this incident
pending litigation.

‘NIGHTMARISH CONDITIO

As tensions rose at the prison, ¢

The prison started mass testing
510 women in the prison tested

According to the lawsuit, wom
M2. They had to leave most of
were quickly stolen.

Faith Blake, the primary plainti
horribly.”

would give us
them. The fru

pe

nasks that are was

the prison, womey

he panic button an

1, wrote. Another

h

she wrote.

igerated for

ight pieces of bre
ne woman who a
rown and soft. M

5

m the unit who v
cells, inmates sal

RS

i

in their cells for t
go to the bathroot

uit as Lt, Anthon
thony waved the

vas enough.”

n terrified her, tri

there was blood

Butler and Antho

and others specif

NS’ IN QUARAN
OVID-19 cases d

in early July. On |
positive for the v

n who tested posi

tf of the lawsuit, §

bunkie’s bag once contained a fly in the bag.”

Egering her PTSD from a past abusive relationship.

their items behind

|
12 Filed 10/13/20 Page12o0f19 PagelD 353

> were brown and dirty. The meat smelt old. The
1it was rotten. They expected us to hold onto
hours and eat it for dinner. Juliana Elaine Lourde

|
ad, two slices of lunch meat, an apple or orange, half an onion, half

ked to be identified by her initials M.S., wrote in her testimony.

orked in sanitation or food service so they would still be able to

hed once a week, and staff put up plastic shower curtains in the
H.

\
|

in 2 North said they were subjected to malicious treatment from

|
|

bree hours, and many had to use the bathroom. Some have medical
mn without permission, and a group started to line up to use the
d said there was a riot.

y and Lt. Butler, rushed to the unit. Anthony had a tiot gun and
gun in the air and said inmates “need to stop testing him,” one

| .
woman asked Butler what they had done wrong, ax he said that

‘sses and the food from our lockers. Lt.
, in response to one of the girls asking, "What

fe breathing; that's wrong enough!' Rugayya
|

trickling down my legs. My clothes and linen were both blood
|

hy as defendants.

|g . _ |
ically named in the lawsuit, the BOP said it does not comment on

{

TINE |
|

id, too.

July 6,51 women and two staff members were positive. By July 21,
1
ITus.

|
tive were pulled from their cells and sent to a quarantine unit called
, which were transferred to an unlocked room whete possessions
|
|

. - |
aid those women who were quarantined were “treated absolutely

 

 
Case 4:20-cv-00901-P Document 12 Filed 10/13/20 Page 13 o0f19 PagelD 354

|
|
A woman described her time in M2? in a letter to,the Star-Telegram. The Star-Telegram is not using) her name

because she said she feared ve rattation for talking to the media.

of COVID-19 on July 10. She had a cough, shortness of breath,

+. fo
The woman said she started showing symptoms
arge. She asked her unit manager to see a doctor, but had to wait 16

could not taste or smell, and she had nasal disch
hours to be seen by medical staff or be tested. |

As a sanitation worker, I did my job to not only clean but to keep staff and inmates

safe by working day and night. I feel my efforts have not been appreciated and I have

been punished for being sick. Tanya Torrence |

When she tested positive, she was put in a room|with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in| M2 had been in the same clsthes for 19 days, she said. She said two officers at M2
were “wondertul” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a

|

day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed

in aroom with 10 women and Four food is thrown in and kicked in by their feet like we’re dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes

when a woman’s tongue swelled inside her mouth, Panzo wrote.
M.S. wrote that a woman with|COVID-19 had ajhigh fever and “staff refused to help her, so she slit her wrists

claiming she was going to die in here anyway.”

Ina letter to the Star-Telegram, Joyce Godwin, 4 woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prigon: “They call this place a hospital, but it is a house of horror.”

|
|
|
|

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “werejleft in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other

inmates.

DEATHS AT CARSWELL

Veronica Carrera-Perez, 40, was transferred intola cell with a woman who had already tested positive for COVID-

19. Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman, who was released after
she completed her prison sentence, asked that het name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months after she applied for and was denied home conlBnement In her

motion for release, she said het medical conditions consisted of shortness of breath and possibly breast canicer.

Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

|
Sandra Kincaid, 69, was the second womanito die on July 14. |
On July 20, 51-year-old Terésa Ely died while on a ventilator. |

Wendy Campbell, 56, died an Aug. 15
Marie Neba died on Aug. 25

 

!
mates whose condition “rises to the level of acute medical care will

The BOP said in a statement that symptomatic int
al hospital, or at an institution’s hospital care unit, if they have

be transferred to a hospital setting; either at a loc
one.”

 

 
Case 4:20-cv-00901-P Documen

I'm only 28-years-old. Will I be abl
will I die behind bars? Genesis Go
Carswell is not accredited asa hospital, so inm
Carswell is not the only prisan to struggle with|

federal prisons have died from COVID-19, acc
point had the most cases in the country, and FC] Seagoville took that spot in July. |

Kevin Ring, executive direct

t12 Filed 10/13/20 Page14o0f19 PagelD 355

e to go home healthy to be a mother to my kids? Or

nzalez

ates are sent to a local hospital. |
|

‘containing the virus. Across the country, 117 people incarcerated in
. a * = | .
ording to the BOP’s website. FMC Fort Worth, a men’s prison, at one

or of the criminal justice reform group FAMM, said the BOP initially treated prisons

| COVID-19. But prisons are not islands; officers and staff come and

like cruise ships — isolated from the world and

go, bringing and taking home

“Now we've had a domino effect where it hits
no slowing it do

wildfire” Ring said. “There’

RECOVERED?

On Aug. 8, the Carswell warden declared the u
The last week of July, the commissary re-opend

served again.

But women say the virus is n

they are not being tested anymore. Sandra Shou

the germs of the

community.

|
2 State and it hits the prison, and once it gets into the prison, it’s

”
|

“Th,

nit “recovered” and said no one else would be tested for the virus.
d, women started going outside once a week and hot meals were
|

t over. On Aug. 45, Blake said women are still showing symptoms of COVID-19, but

Iders, who is an inmate in Unit 1 South, said 34 people were

transferred into her unit on Aug. 25 ‘and they had not been tested.

I have never felt this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but

also the staff and officers. Samantha Forsythe

In a statement, the BOP said t

 

safely carried out their responsibilities in accord
guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emd
able to see a counselor for three months.

who has anxiety, has not been

“They II have people walk through the units, bu

sitting down one-on-one.”

Childress, and other women ir

punishment. She and Blake stressed that they n¢ed to find a lawyer who can help them file the suit

he number of pos tive inmates at Carswell has dropped “as staff have diligently and

ance with CDC guidelines.” The BOP said the prison follows CDC

‘tional toll of the lockdown and how they were treated. Childress,

t that doesn’t heip.” she said. “There is no psychological help or

2 North's lawsuit, hope to find justice for what they say has been cruel and unusual

las a class action.

|

On Aug. 24, Judge Mark Pittman ordered that tHe Carswell lawsuit could not be filed as a class action suit, and each

woman would need to pay a $400 filing fee and/file her own lawsuit separately.

Blake and Childress said that 3

“Anytime we try to speak up qa
take our mattresses away from

She said some of the women i
facility transfers, and other inn

 

ome of them have faced retaliation for signing onto the suit.

i

T get up, we're yanked out, we're isolated,” Blake said. “We get put jin the SHU, They
us, SO we're sleeping on metal frames. A lot of the women are scared.”

 

) the suit are being transferred to other prisons. The BOP said it has limited facility-to-
hate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.

 
Case 4:20-cv- 00901-P. Document 12 Filed 10/13/20 Pagg@ 15 of 19 PagelD 356 (e
— Dedument bist |.

| 6) Tides of. Achions Noy. LT. JANWTHONY
~ and UT. Bo TLER in Heosma Ont 2 Noch _
= counsel and mvesraqctlocs needed _
to eain tho Feotadt ! oo

7 Reox AYO GQ Mock aN Ue pv eriginal a

—COWAY awit: .

    

a5 Video foot —aeaF : ace a “ChAwneoy” -
end ET. BVTLER! wm. Yoesuig poi aAs50uTH 7

rc Feetage to. shaw.of use of Sree and _
werachaoe of TadiRecence and cx pace ty
2 Counse\_oeddecl to obtain. evidente _
_ wefore 4S missing 2
_ 7 Shee $ we pegred abuse as a a pather no
Of cendgoned Behavior. by. FMC CacsweW | oo

__ Skate. Mewmbecs. on

 

7 Pec Cle BH) FEDR Cv, P

 

evi dence dM oe veguested

a

— ©) Exvbrh of “Phone Conclom sub peated

mst ib enn ce

~ Ae), Exhibc of Masks that wece Sevded 7

+o Courcns. man Or ieee complaint «_ ont oo

+o the inmotres.. See Maskexmbt

AW OL \ANGL coe MAO | lant oCerced ink
Koi Blake v + Warden Cort  4t390-tY-O080T-P

 

 

     
 

 

i eee ae

 

Masks bowor meet CDC guidelines

and stake mean worS_ shave. aiso-s wed FMC _
a ee Sec Aor provid ne ec PPE gear:

 

Oy

Te. shey A Aid Nor OCOV. idol)

 SIACE
adder ewe the inmates 7 _ ft

 

 

 

nen \noud Vow down. el wdFerence
Vi

VIL.

VIL.

Case 4:20-cv-00901-P Document12 Filed 10/13/20 Page16o0f19 PagelD 357
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

On June 307" ROI DT lestecl postive Poy the COVED
Ond sw Yaron have beon treated Live & dea,

+o weay Sawer diy ty Clatwg tor \4 Foy S No Sap ic
Shewie” oc no Clean ine Suppl 4S Gren We Cup LL hack to
Orink Water Crom a Ardy sae Mu nwals bem shrewn
on the Floor fr me te pick up ond the offfdr was Fone ,
Tailed 4p ceally Yok catlecl Rotard When TE went to
inn ( Ficale Thy Worden Know We Weve oeting raten

RES ond did inetwina whe weve refised mail fy weeks
Qu aping and in (ING No Phone GAlIS for SWEKS ,
RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Wase peasie nara 4d pay Re Vo Suf€v and
ean Pris, have Cousec

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
Rim Renes” Boley tsory

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

Fecla(a\ Rec i 145 TY Day

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES “ NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): AJ /A

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES .- NO
Case 4:20-cv-00901-P Document12 Filed 10/13/20 Page17of19 PagelD 358

a

Pa
/

C. Has any court ever warned or notified you that sanctions could be imposed? YES_*“ NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(if more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): N / I

 

2. Case number:

 

3. Approximate date warning was issued:

 

 

Executed zy AY 20 ye A Dm Y Ko Ler OY)
DATE

cok Li Lizz

(Sigppture of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

ao

Signed this

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

| understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

| understand I must exhaust all available administrative remedies prior to filing this lawsuit.

| understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

lunderstand even if lam allowed to proceed without prepayment of costs, 1am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

G4 y day of Sept , 20 DO z
(Day) (nhonth) (year)

Yun Yy Ke be (T§o4
[he Rabb.

(Signature of Plaintiff)

 

VY

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
 

EL 6942 €8c0 ZEZ1 SOLS SOS6

ain)

YAGWNN ©ONMOVEL SdsSN

f

—
nee

 

 

 

 

\P9E-Z019Z XLUHOAA UO
( O / ( At IO Ole 318
?) x Uy \ t I IS HO} M108. i

EE

 

POT

dIHS

ei

QE woes! +45 YuzL Mh [0G ra
VAI YE FO AUWFO a

fh" ft! Lis \{ \ . /] . aT FIVIN ALdOrdd

ZL-LeLozezeey . |
02/60/04 |

£2492 UIBO

divd 3DvLSOd $n
ejey Rainn ee

LOL. YL Vf) On oe ;
Lele yoy ad]

Oz/OL/OL :AVO AYSANSC G3L035dxK3

 

 

 

 

 

    

 

 

 

LzOL 009 diz WOus GAN & 7 -
ozoz 80 190 g61zocg00e

oS" $00 $ di 202

SaMO8 ARNi Id smmcmeme s 4
een” SET aE wy g
ae a E é & i

ones a5 guralwe a? At ae
eee Les pag aff UW wy |

 

P Document 12. Filed 10/13/20 Page 18 of 19 PagelD 359

 
 

-00901-P Document 12 Filed 10/13/20 Page 19o0f19 PagelD 360

=.

 

FMC Carswell
PO. Box 27056

Fort “ 7642
Mailed: F
etter was processed thro

The enclosed

|
ee eter

mailing procedures for forwarding to you,
ned nor inspected. If the writer
has neither been opened nor insp: iepeettn

taises a question or problem over
has jurisdiction, you may wish to retu
toe information or clarification.

rn the material

(4)

 

   

 
